              Case 2:18-cr-00278-JCC Document 102 Filed 07/29/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR18-0278-JCC
10                               Plaintiff,                  ORDER
11          v.

12   KEVIN AGUILAR-MENDOZA,

13                               Defendant.
14

15          This matter comes before the Court on the Government’s unopposed motion for entry of
16   a final order of forfeiture (Dkt. No. 101). The motion concerns the following property:
17          1. $17,775 in U.S. currency seized on November 1, 2018 from Defendant Kevin
18               Aguilar-Mendoza’s residence in Des Moines, Washington.
19   Having considered the motion and the relevant record, the Court FINDS that forfeiture is
20   appropriate for the following reasons:
21          1. On August 14, 2019, Defendant pleaded guilty to conspiracy to distribute heroin, in
22               violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846, (Dkt. No. 83);
23          2. In his plea agreement, Defendant agreed to forfeit his interest in the above-listed
24               property, (id. at 4);
25          3. On December 17, 2019, the Court entered a preliminary order of forfeiture that found
26               the above-listed property forfeitable pursuant to 21 U.S.C. § 853 and forfeited


     ORDER
     CR18-0278-JCC
     PAGE - 1
             Case 2:18-cr-00278-JCC Document 102 Filed 07/29/20 Page 2 of 2




 1             Defendant’s interest in the property, (Dkt. Nos. 98; 101 at 2);

 2         4. Thereafter, the Government published notice of the pending forfeiture as required by

 3             21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C), (see

 4             Dkt. No. 99), and provided direct notice to a potential petitioner as required by

 5             Federal Rule of Criminal Procedure 32(b)(6)(A), (see Dkt. No. 101-1 at 1–2); and

 6         5. The time for filing third-party petitions has expired, and none were filed, (see Dkt.

 7             No. 101 at 2).

 8         Given the Court’s findings, the Court hereby GRANTS the Government’s motion (Dkt.
 9   No. 101) and ORDERS as follows:
10         1. No right, title, or interest in the above-listed property exists in any party other than
11             the United States;
12         2. The property is fully and finally condemned and forfeited, in its entirety, to the
13             United States; and
14         3. The United States Department of Justice and/or its representatives are authorized to
15             dispose of the property in accordance with the law.
16         DATED this 29th day of July 2020.




                                                          A
17

18

19
                                                          John C. Coughenour
20                                                        UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     CR18-0278-JCC
     PAGE - 2
